Title: To Thomas Jefferson from Maria Hadfield Cosway, 15 July 1821
From: Cosway, Maria Hadfield
To: Jefferson, Thomas


My dear & Most esteem’d friend
London
15 July 1821
The Appearance of this letter will inform you I have been left a widow. Poor Mr Cosway was suddenly taken by an Apopletic fit—and being the third proved his last. at the time we had hopes he would enjoy a few years—for he never had been so well & so happy—the change of Air was recond necessary for his health; I took a very charming house & fitted it up handsome & comfortable, with those pictures & things he liked most—all my thoughts & actions were for him—He had neglected his affairs very much and when I was obliged to take them in my hands was astonished, I took every means to ammelliorate them & had succeeded, at least for his comforts. And my consolation was his constantly repeating how well & how happy he was. We had an auction of all his effects & house, in Stratford place, which lasted two months, my fatigue has been excessive—The sale did not produce as much as we expected, but enough to make him Comfortable & free from embarassement, as he might have been of I had not acted accordingly—every body thought he was very rich, & I was astonished when put to the real knowledge of his situation.—He made his will two years ago & left me sole executrice & mistress of every thing. After having settled every thing here & provided for three Cusins of Mr: C. I shall retire from this bustling & insignificant world, to my favorite College at Lodi, as I always intended, where I can employ myself so happily in doing good.—I wish Monticello was not so farr! I would pay you a visit if it was ever so much out of my way, but it is impossible.—I long to hear from you—The remembrance of a person I so highly esteem & venerate, affords me the happiest Consolation & your Patriarcal situation delights me—such as I expected from you.—notwithstanding your indiference for a World you made one of the most distinguished members & ornament, I wish you may still enjoy many years & feel the happiness of a Nation which produces such Caracters.I will write again before I leave this Country at this Moment in so boisterous an occupation as you must be inform’d of—and I will send you my direction, I shall pass thro’ Paris and taulk of you with Madme de Corny. Believe me ever your Most Affte and ObligedMaria CoswayP.S.I hope you will forgive the liberty I take of enclosing a letter for my Brother as I think it will be the more safely delivered to him—